Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the computer.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of acquiring geographic data in the form of building blocks and managing geographic data, including dividing and merging the data, without significantly more. 
The independent claims 1, 8, and 15 recite acquiring data of building blocks of a target work region, dividing the target work region, dividing each target region into a grid, determining a positional relationship between blocks in each grid region, and merging data of building blocks of at least two building blocks having a preset positional relationship. This is a mental process because it is directed to the acquisition and analysis of data that outputs a merger of data. 
This judicial exception is not integrated into a practical application because each independent claims merely acquires data, examines and divides the data, then, based upon a relationship between the data, merges data. A human, equipped with a generic computer or even pen and paper, is capable of receiving data, analyzing data, and modifying data to produce a result. The claims do not appear to improve the processing of a computer or require the use of a specific machine. It is noted that the merged data is never used for any subsequent purpose – the management and merging of data is the end result. As such, the claims do not contain a practical application. 
. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims contain no additional elements beyond generic computing elements in claims 8 (a processor and storage device) and claim 15 (a non-transitory computer readable storage medium). The claims contain no additional elements and are directed solely to steps of data acquisition, data analysis, and data modification. It is noted that the claimed limitations in part and as a whole do not appear to improve the processing of a computer or require the use of a specification machine. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 2-7, 9-14, and 16-20 contain merely additional data analysis steps and data merging steps. It is noted that none of the claimed limitations appears to result in a practical application, nor to have additional elements sufficient to amount to significantly more than the judicial exception. It is noted none of the claimed limitations appear to improve the processing of a computer or require the use of a specification machine. As such, claims 1-20 are rejected under 35 USC 101 for being directed to a judicial exception in the form of a mental process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. (US Pre-Grant Publication 2016/0371281) in view of Huang et al. (US Pre-Grant Publication 2020/0279170).

As to claim 1, Gotoh teaches a method for merging data of building blocks, comprising: 
acquiring data of building blocks of a target work 5region (see [0049]. Map data is acquired by the system); 
dividing the target work region containing the data of building blocks into at least one target region based on a preset geographic isolation attribute (see [0050] and [0070] and [0108]. The map data is divided into regions according to geographic attributes measured against thresholds); 
dividing each target region into at least one grid 10region … (see [0113] and Figure 10. Figure 10 shows that regions may be divided into grids); and 
determining a relative positional relationship between corresponding building blocks based on data of 15building blocks in each grid region (see paragraphs [0107]. The system is aware of the adjacency of regions and blocks. Adjacency between regions and blocks is “a relative positional relationship”), and 
merging data of building blocks of at least two building blocks having a preset positional relationship (see paragraphs [0107]. When two regions are adjacent and both have low loads, the regions may be combined into one).  
Gotoh does not explicitly show: 
dividing each target region into at least one grid 10region based on a direction feature obtained by performing a direction feature extraction on the data of building blocks;
Huang teaches:
dividing each target region into at least one grid 10region based on a direction feature obtained by performing a direction feature extraction on the data of building blocks (see paragraphs [0111]-[0112]. Partitions may be designed based on direction features, such as longitude and latitude. The partitions may then be divided into grids. Thus, because the partitions are generated in view of direction features, then each grid region is “based on a direction feature”);
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to have modified Gotoh in view of Huang because both references are directed to identifying and managing grids in map data. Huang will provide to a user of Gotoh more options in identifying regions, giving an administrator of Gotoh more control in managing regions. 

As to claim 2, Gotoh as modified teaches method according to claim 1, wherein the determining 20a relative positional relationship between corresponding building blocks based on data of building blocks in each grid region comprises: 
performing a buffer area expansion on a building blocks in the each grid region based on a given preset 25scale (see Gotoh paragraphs [0113]-[0115] and Figure 10. Each region may include a buffer into adjacent regions), and 
determining the relative positional relationship between corresponding building blocks according to boundary coordinates of the building blocks after the buffer area expansion (see Gotoh paragraphs [0113]-[0115] and Figure 10. Each subsystem managing a region is considered to manage all of the blocks within its region after expansion).  

As to claim 3, Gotoh as modified teaches method according to claim 2, wherein the merging 2620A13198US data of building blocks of at least two building blocks having a preset positional relationship comprises: 
merging data of building blocks of at least two building blocks after the buffer area expansion in the 5each grid region, wherein boundary coordinates of the at least two building blocks have an intersection relationship or an edge-sharing relationship (see paragraph [0107]. Regions which are adjacent but have low loads may be merged so as to be managed by a single management subsystem. If the regions are adjacent, then they share an edge or have an overlap as shown in Figure 10. Also see Figure 9 and paragraphs [0104]-[0105] for merging data from regions based on an intersection relationship).  

As to claim 4, Gotoh as modified teaches method according to claim 3, wherein the merging 10data of building blocks of at least two building blocks having a preset positional relationship further comprises: 
performing a buffer area restoration on a building blocks located at an edge and merged in a single grid 15region (see paragraphs [0113]-[0015]. Paragraph [0107] describes how regions may be merged such that one subsystem manages a single region. Paragraphs [0113]-[0115] describe how each region may be expanded such that “each subsystem may manage a region expanded to include predetermined block units of a portion of the adjacent regions.” It would be obvious to one of ordinary skill in the art before the earliest filing date of the invention to determine expanded blocks for each region, even after a region has been merged with another region. Repeatedly calculating a buffer for each region after a region is defined would be obvious as indicated by MPEP 2144.04 V (E), which shows that making a process – such as expanding a region to include buffer regions - continuous would be obvious); 
performing right-angle processing on the building blocks to obtain a merged result of data of building blocks in the single grid region (see Figure 10 and paragraph [0107]. The borders of the grid, regions, and building blocks are all composed of right angles. Thus, any processing of the building blocks of a region is “right-angle processing”).

20 As to claim 5, Gotoh as modified teaches method according to claim 3, further comprising:
merging the data of building blocks of the building block intersecting the grid region, based on the merged result and data of building blocks of a building block intersecting the grid region (see Figure 9 and paragraphs [0104]-[0105]. Building blocks in different regions may be merged based on an intersection relationship).  

As to claim 6, Gotoh as modified teaches method according to claim 4, further comprising: 
merging the data of building blocks of the building block intersecting the grid region, based on the merged result and data of building blocks of a building block 30intersecting the grid region (see Figure 9 and paragraphs [0104]-[0105]. Building blocks in different regions may be merged based on an intersection relationship).  

As to claim 7, Gotoh as modified by Huang teaches wherein the merging the data of building blocks of the building block intersecting the grid region comprises: 
merging, based on a given preset scale, the merged 5result of building blocks in the single grid region and the building blocks intersecting the grid region by using a triangulation exploration method (see Huang paragraphs [0096] and [0112]. Paragraph [0096] shows that initial boundary grids may be combined to determine the boundary of a sub-area. Paragraph [0112] shows that the grid shape may be in the form of triangles. Thus, if the grids of paragraph [0096] are triangles, then the grids are investigated for intersection and overlapping using a “triangulation exploration method”). 

As to claims 8 and 15, see the rejection of claim 1. 
As to claims 9 and 16, see the rejection of claim 2. 
As to claims 10 and 17, see the rejection of claim 3. 
As to claims 11 and 18, see the rejection of claim 4. 
As to claims 12 and 19, see the rejection of claim 5. 
As to claims 13 and 20, see the rejection of claim 6. 
As to claim 14, see the rejection of claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152